DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 06/28/2022. Claims 1, 4, 7, 8 are amended. Claim 3 is cancelled. Claims 1-2, 4-8 are now pending.
Allowable Subject Matter
Claims 1-2, 4-8 are allowed.
As of claim 1, the closest prior art Campos et al. (US 2019/0051194 A1; Campos) teaches a drone operating environment 100 includes a first drone 105 and a second drone 110. Each drone 105 and 110 may be of any type and in an example, each includes a frame 115 and propellers 120 allowing for autonomous flight over an environment 125 that includes numerous obstructions 130. Obstructions 130 may include walls, ceilings, vehicles, trees, other drones, or the like. Each drone 105 and 110 also includes a collision avoidance system 135. The collision avoidance system 135 includes processing circuitry that operates to prevent a drone 105 and 110 from colliding with external sources such as walls, building, ceilings, obstacles, other drones, and the like. The collision avoidance system 135 includes a projection device 140 that in real time receives information related to the drone 105 or 110 and encodes a projected image 145. Information includes, but is not limited to drone speed, drone direction, drone rotation, drone acceleration, projected drone path, projected drone destination, and the like. The encoded projection is of any type, including QR-code, CCTag projection, bar code, spectrum based imaging, patterned imaging, combinations of these projections, and the like. The projection device 140 is any one of a tilt/pan camera or projector, 3-D camera such as a Kinect™, RealSense™, structure sensor, Asus Xtion™, and the like, a light emitting diode (LED) red, green, blue (RGB) camera or projector, and the like. Specifically, the projection device 140 is able to project, not just downwardly on the ground, but in multiple directions such as on objects including buildings and other obstacles, upwardly on ceilings, and the like. Campos does not anticipate or render obvious, alone or in combination, capturing an image of a projection image projected by a projector on a target to generate a captured image; accepting an operation, executed on a display apparatus that is different from the target, of setting at least one of a position or a size of the projection image in the captured image; and displaying a guide image that superimposes on the captured image, wherein the guide image is configured to be adjusted, by executing the operation, to superimpose a designated portion on the captured image.
Claims 2, 4-7 are allowed as being dependent on claim 1.
As of claim 8, the closest prior art Campos et al. (US 2019/0051194 A1; Campos) teaches a drone operating environment 100 includes a first drone 105 and a second drone 110. Each drone 105 and 110 may be of any type and in an example, each includes a frame 115 and propellers 120 allowing for autonomous flight over an environment 125 that includes numerous obstructions 130. Obstructions 130 may include walls, ceilings, vehicles, trees, other drones, or the like. Each drone 105 and 110 also includes a collision avoidance system 135. The collision avoidance system 135 includes processing circuitry that operates to prevent a drone 105 and 110 from colliding with external sources such as walls, building, ceilings, obstacles, other drones, and the like. The collision avoidance system 135 includes a projection device 140 that in real time receives information related to the drone 105 or 110 and encodes a projected image 145. Information includes, but is not limited to drone speed, drone direction, drone rotation, drone acceleration, projected drone path, projected drone destination, and the like. The encoded projection is of any type, including QR-code, CCTag projection, bar code, spectrum based imaging, patterned imaging, combinations of these projections, and the like. The projection device 140 is any one of a tilt/pan camera or projector, 3-D camera such as a Kinect™, RealSense™, structure sensor, Asus Xtion™, and the like, a light emitting diode (LED) red, green, blue (RGB) camera or projector, and the like. Specifically, the projection device 140 is able to project, not just downwardly on the ground, but in multiple directions such as on objects including buildings and other obstacles, upwardly on ceilings, and the like. Campos does not anticipate or render obvious, alone or in combination, cause a camera to capture an image of a projection image projected by a projector on a target to generate a captured image; accept an operation, executed on a display apparatus that is different from the target, of setting at least one of a position or a size of the projection image in the captured image; and display a guide image that superimposes on the captured image, wherein the guide image is configured to be adjusted, by executing the operation, to superimpose a designated portion on the captured image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art TANAKA (US 20200275069 A1) teaches a terminal apparatus acquires marker information representing the characteristics of a marker and generates association information that associates a display target image with the marker information. A projector detects the position and characteristics of the marker disposed on a screen, identifies an image associated with the marker based on the marker information corresponding to the characteristics of the detected marker and the association information, determines the position where the image is displayed based on the position of the detected marker, and displays the identified image in the determined display position;
- Prior Art Oka (US 20140049756 A1) teaches an image projection apparatus which comprises a projection unit configured to project an image onto a projection plane, a correction unit configured to correct a range of the image projected by the projection unit, a deformation unit configured to deform the projected range of the image according to a designated correction point, and a control unit configured to optically change the projected range of the image projected by the projection unit according to a designation of an outside of a predetermined range as the correction point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882